Order entered August 29, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01104-CV

                     IN THE INTEREST OF A.L.S., MINOR CHILD

                         On Appeal from the 196th District Court
                                 Hunt County, Texas
                             Trial Court Cause No. 79,649

                                         ORDER
       We GRANT appellant’s August 28, 2014 motion for an extension of time to file a notice

of appeal. The notice of appeal filed on August 27, 2014 is deemed timely for jurisdictional

purposes.



                                                   /s/   ADA BROWN
                                                         JUSTICE